Citation Nr: 0616675	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
with otosclerosis of the left ear, evaluated as 
noncompensably disabling prior to October 12, 2005, and 10 
percent disabling since then.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO continued 
a noncompensable rating for bilateral hearing loss.  In an 
October 2005 rating decision, the RO increased the rating to 
10 percent effective October 12, 2005.  Despite that 
increase, VA presumes that a veteran claiming entitlement to 
an increased rating is seeking the maximum benefit allowed by 
law and regulation.  Therefore, a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board first considered this appeal in January 2005 and 
determined that additional development was required. The 
matter was remanded and the RO performed all requested 
development.  The issue on appeal remains denied and is 
properly returned to the Board for appellate consideration.  

In May 2006, the veteran's representative suggested that the 
veteran's impairments associated with post-traumatic stress 
disorder (PTSD) are more severe than rated.  The RO has not 
addressed the issue of an increased rating for PTSD, and it 
is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) directs 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his/her claim for benefits.  During the pendency 
of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  19 Vet. 
App. 473 (2006).  

In a letter dated in October 2001, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for bilateral hearing loss.  
In a letter dated in March 2005, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to a compensable rating for bilateral hearing 
loss.  Neither letter notified the veteran of the information 
and evidence needed to demonstrate the effective date of an 
award.  

Where entitlement to compensation has been established and 
the veteran appeals for a higher initial disability rating, 
VA will analyze the severity of the veteran's disability from 
the time of the initial rating to the time of review.  VA 
will specifically consider whether separate "staged" 
ratings for different periods of time are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this 
case, medical evidence demonstrates that the veteran is 
entitled to a higher rating for bilateral hearing loss 
beginning in October 2005, the date of a VA examination 
indicating that the veteran's disability had worsened since 
the November 2002 rating decision on appeal.  Therefore, the 
Board finds that the veteran should receive notice of the 
information and evidence needed to demonstrate the effective 
date of a higher staged rating.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice of the 
information and evidence needed to 
establish the effective date of an award, 
consistent with Dingess/Hartman.  19 Vet. 
App. 473 (2006).  

2.  Review the case on the basis of any 
additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


